Citation Nr: 0629381	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a seizure disorder, 
claimed as epilepsy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION


The appellant served as a member of the Marine Reserve from 
April 1978 to October 1983, to include a period of active 
duty for training (ACDUTRA) from November 1978 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the RO in 
Boston, Massachusetts, that denied service connection for 
epilepsy.  (The veteran's claims file was temporarily 
transferred to the RO in Boston for adjudication and was 
subsequently returned to the jurisdiction of the RO in 
Providence, Rhode Island).  The veteran filed a notice of 
disagreement (NOD) in June 1999, and the RO issued a 
statement of the case (SOC) in September 1999.  In January 
2000, the veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) which reflects a 
request for a Board hearing at the RO.  

In a February 2000 letter, the veteran withdrew his request 
for a Board hearing and instead requested an RO hearing.  The 
requested hearing was scheduled for December 2005; however, 
the record indicates that the veteran withdrew his request 
for an RO hearing. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted. 

The veteran contends that his seizure disorder is the result 
of acoustic trauma from exposure to mortar explosions during 
ACDUTRA (which was the basis for the award of service 
connection for left ear hearing loss).  An October 1980 
emergency room record at Parkwood Hospital reflects that the 
veteran was seen after he passed out at work and for 
complaints of dizzy spells.  The veteran reported a similar 
episode three weeks earlier.  In a March 1997 and February 
1999 statement, a VA neurologist opined that a mortar 
explosion may have resulted in the veteran's seizure 
disorder, and that the etiology of the seizure disorder is 
questionably post-traumatic.  The veteran also submitted a 
letter from his private neurologist, Dr. Abbott, that stated 
he supposed findings in an MRI could have been related to an 
old injury and may relate to his seizures.  A subsequent 
report from Dr. Abbott in January 2002 indicates that the 
veteran's complicated neurological problems may be post-
traumatic epilepsy.

The Board finds that a more definitive medical opinion as to 
the etiology of current seizure disorder-based on 
examination of the veteran and consideration of his 
documented medical history and assertions-would be helpful 
in resolving the claim on appeal.  The Board notes that, 
while the veteran failed to report for scheduled VA 
examinations in conjunction with this claim, based on a 
December 2005 statement from the veteran and a May 2006 
statement from his representative, the veteran is willing to 
report to a scheduled examination; he has specifically 
requested accommodation via a fee-based examination in close 
proximity to his residence, due to the effects of his 
seizures.   

Hence, the RO should arrange for the veteran to undergo a VA 
neurological examination, including on a contract/fee basis 
if necessary and with adequate notice, as requested by the 
veteran.  The veteran is advised that, in keeping with VA's 
duty to assist, the purpose of the requested examination is 
to obtain information or evidence that may be dispositive of 
the claim for service connection for a seizure disorder, 
claimed as epilepsy.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  Hence, failure to report to the scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims  file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Providence, Rhode Island, dated from 
May 1997 to May 2002; from the VAMC in West Roxbury, 
Massachusetts, dated from July 2000 to December 2000; and 
from the VAMC in New Bedford, Massachusetts, dated from 
February 2005 to December 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on  
the adjudication of a claim are considered constructively in  
the possession of VA adjudicators during the consideration of  
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998);  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the  
RO should obtain and associate with the claims file all 
outstanding pertinent medical records from the Providence 
VAMC from May 2002 to the present; from the West Roxbury VAMC 
from December 2000 to the present; and from the New Bedford 
VAMC from December 2005 to the present, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2005), as 
regards obtaining records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal. The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the  responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted  
by the VCAA prior to adjudicating the claim on appeal in 
light of all pertinent evidence and legal authority.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's seizure 
disorder from the Providence VAMC (from 
May 2002 to the present); from the West 
Roxbury VAMC (from December 2000 to the 
present); and from the New Bedford VAMC 
(from December 2005 to the present).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and  
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary,  
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the  
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by  
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be  
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained,  
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
appellant to undergo VA neurological 
examination by a physician-preferably, 
on a contract/fee basis, if necessary, 
close to the veteran's home and with 
adequate advance notice, as requested.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail, and clinically correlated to a 
specific diagnosis.

The examiner should specifically indicate 
whether the veteran currently suffers 
from a seizure disorder.  If so, the 
examiner should express an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's period of 
ACDUTRA from November 1978 to June 1979 
(to specifically include acoustic trauma, 
allegedly suffered from mortar 
explosions, that is the basis for the 
award of service connection for left ear 
hearing loss).  In rendering the 
requested opinion, the examiner should 
specifically consider and address the VA 
neurologist's opinions and Dr. Abbott's 
opinions, described above.  The examiner 
is also requested to comment on the 
significance, if any, of treatment the 
appellant received in October 1980 for 
complaints of dizziness and passing out.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in  
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority  
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


